Citation Nr: 1036851	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his August 2007 substantive appeal, the Veteran requested to 
be scheduled for a hearing before a Member of the Board at his 
local RO.  He withdrew this request in writing in June 2010.  
Therefore, the hearing request is deemed to have been withdrawn.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for TMJ 
dysfunction, which he essentially contends he has experienced 
since his military service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  The Court in McLendon observed that the third prong, 
which requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a low 
threshold.  Id. at 83.

The Board finds that the first McLendon requirement, the 
existence of a current disability, is satisfied by the Veteran's 
VA medical records, including a September 2007 record showing an 
assessment of right TMJ.

The second McLendon element is satisfied by the Veteran's service 
treatment records, which reflect that he complained of right ear 
pain multiple times during service.  

The Board also finds that the low threshold of the third McLendon 
element is satisfied by competent medical and lay nexus evidence.  
The relevant medical evidence includes a May 2003 VA medical 
record noting that the Veteran sought treatment for 
"presbyacusis constant, remitting ear pain since 1950's.  Pt 
associates this pain with infection, but exam [consistent with] 
TMJ."  Relevant lay testimony includes the Veteran's own 
assertions of continuity of symptomatology, as well as those of 
family members.  

Therefore, the Board finds that the McLendon requirements are 
satisfied and a remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA 
examination to determine the nature and 
etiology of any current TMJ dysfunction.  The 
claims folder must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
pertinent disability.  The examiner should 
expressly diagnose or rule out a TMJ 
diagnosis.  As to any pertinent disability 
identified on examination, the VA examiner 
should express an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that any such disability 
had its onset in service or is otherwise 
related to any incident of service.  Any 
opinion expressed must be accompanied by a 
complete rationale.

2.  After the development requested above has 
been completed, review the expanded record.  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



